Title: To George Washington from John Marsden Pintard, 19 August 1785
From: Pintard, John Marsden
To: Washington, George



Sir
Madeira 19th August 1785.

Your Excellency will be Pleased to Pardon the liberty I now take in beging your acceptance of the only rarity the Island at present affords. altho I have not the Honor of being Personaly known to your Excellency nevertheless Some of my family have been So fortunate as to meet with your approbation, I mean my father Lewis Pintard Who was agent for our Unfortunate Prisoners in New york during Part of the war. I at that time was with him as an assistant and Scince the peace Have been appointed Commercial agent for the United States at the Islands of Madeira & Porto Santo to Manage the occasional concerns of Congress to assist the American Traders with my advice and to Solicit their dependencies with the Portugese Government I am truly Sensible of the Honour of this Appointment and shall ever study to merit the confidence of my countrymen if your excellency is desirous of Having any Slips of grape vines or young fig trees it would make me peculiarly happy to be Honored with your commands and I wd be carefull in putting up different qualities. That you may for a Series of years to come enjoy evry Possible degree of health and happiness is the Sincere wish and

constant Prayr of Sir your Excellency’s Most obedient and very Humble Servant

John Marsden Pintard

